42 F.3d 1483
John S. JORDAN, Petitioner-Appellant,v.Edward HARGETT, Superintendent, Mississippi StatePenitentiary, et al., Respondents-Appellees.
No. 93-7660.
United States Court of Appeals,Fifth Circuit.
Jan. 13, 1995.

Jim Waide, Tupelo, MS, for appellant.
Jo Anne McFarland, McLeod, Asst. Atty. Gen., Mike Moore, Atty. Gen., Jackson, MS, for appellees.
Appeal from the United States District Court for the Northern District of Mississippi;  L.T. Senter, Jr., Chief Judge.
(Opinion October 7, 1994, 5 Cir., 1994, 34 F.3d 310)
Before POLITZ, Chief Judge, and KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART and PARKER, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.